



Exhibit 10.53


SPHERE 3D CORP.
SALE BONUS PLAN


1.The Plan.
1.1    Purposes. The purposes of this Plan are (a) to motivate the Participants
to embrace the objectives of the Company, particularly the goals of Company
growth and the creation of value for the Company’s shareholders through one or
more Qualifying Transactions as specified herein and (b) to promote the success
of the Company by rewarding the Participants for their dedicated service and to
provide incentives for Participants to remain in the employ of the Company or a
Subsidiary through one or more Qualifying Transactions. Capitalized terms used
herein are defined in Section 4. It is intended that, as to any Participant that
becomes entitled to a Bonus under this Plan, that such Bonus shall constitute
part of the Participant’s reasonable compensation for services rendered to the
Company and its Subsidiaries prior to the applicable Qualifying Transaction.
1.2    Eligibility. The Plan Administrator, in its sole discretion, shall
determine which Eligible Service Providers may participate in this Plan.
1.3    Administration and Authorization; Power and Procedure.
1.3.1
Plan Administrator. This Plan will be administered by and all Awards will be
authorized by the Plan Administrator. Action of the Plan Administrator with
respect to its authority under this Plan shall be taken pursuant to a majority
vote or by unanimous written consent of its members. In making any determination
or in taking or not taking any action under this Plan, the Plan Administrator
may obtain and may rely upon the advice of experts, including employees of and
professional advisors to the Company or any of its Subsidiaries. The Plan
Administrator may delegate ministerial, non-discretionary functions to
individuals who are officers, directors or employees of the Company or any of
its Subsidiaries.

1.3.2
Plan Awards; Interpretation; Powers of the Plan Administrator. The Plan
Administrator shall have the power to make all other determinations and take
such other actions as contemplated by this Plan or as may be necessary or
advisable for the administration of this Plan and the effectuation of its
purposes. Such actions shall include the ability to grant Awards to
Participants, and reasonably determine the form, amount and payment date of such
Awards in accordance with the terms of this Plan.

1.3.3
No Liability. No director, officer or agent of the Company or any Subsidiary
will be liable for any action, omission or decision under this Plan taken, made
or omitted in good faith.

2.
Bonus Awards.

2.1    Award Grants. The Plan Administrator may grant one or more Bonus Units
(or any fraction thereof) under this Plan to any Eligible Service Provider.
Subject to the express provisions of this Plan, the Plan Administrator will
determine the number of Bonus Units subject to each Award. Each Award will be
evidenced by an Award Agreement signed by a duly authorized officer of the
Company and, to the extent required by the Plan Administrator, by the
Participant. The Plan Administrator is not obligated to re-grant any Bonus Units
that may terminate with no Bonus payable with respect thereto.


1
 

--------------------------------------------------------------------------------





2.2    No Right to Equity. The Bonus Units shall be used solely as a device for
the measurement and determination of the amounts to be paid as Bonuses under
this Plan. The Bonus Units shall not be treated as property or as a trust fund
of any kind. All amounts at any time attributable to any Award shall be and
shall remain the sole property of the Company, and each Participant’s rights in
respect of any Award and this Plan are limited to the right to receive payment
as herein provided. With respect to any Award or other rights in respect of this
Plan, no Participant shall be entitled to any voting, ownership or other
stockholder rights with respect to the Company or shall be owed any fiduciary
duty by the Plan Administrator or the Company.
2.3    Bonus Unit Limits. Up to 1,000 Bonus Units may be granted under this
Plan. Unless the Plan Administrator otherwise expressly provides in a
Participant’s Award Agreement (or by an amendment thereto), no Participant shall
have protection against any dilution that may result from the issuance of
additional Bonus Units under this Plan up to the maximum 1,000 Bonus Unit limit.
2.4    Entitlement to Bonus. In the event of a Qualifying Transaction, then,
subject to the other terms and conditions of this Plan, a Participant shall be
entitled to a Bonus hereunder if either:
(a)
the Participant is employed by or providing services to the Company or a
Subsidiary immediately prior to the Qualifying Transaction; or

(b)
the Participant’s employment or services was terminated by the Company or a
Subsidiary without Cause or by the Participant for Good Reason, in either case
during the period of one hundred twenty (120) days preceding the date of the
Qualifying Transaction.

It is understood that (i) there may occur multiple Qualifying Transactions, (ii)
each Qualifying Transaction may include multiple payments over time, and (iii) a
new Bonus Pool shall be funded under this Plan with respect to each Qualifying
Transaction; provided, however, that, in the event of a Change of Control Event
that is not an Asset Sale, Bonuses under this Plan shall be payable only with
respect to such Change in Control Event and, accordingly, no subsequent Change
in Control Event (or other Qualifying Transaction) after the first Change in
Control Event to occur that is not an Asset Sale shall be considered for
purposes of this Plan.
2.5    Amount of Payment. If a particular Participant is entitled to a Bonus
pursuant to Section 2.4, the amount of that Participant’s Bonus, subject to tax
withholding pursuant to Section 3.4, will equal:
(a)
the Bonus Pool for the applicable Qualifying Transaction, multiplied by

(b)
a fraction the numerator of which is the number of Bonus Units held by that
Participant at the time of the Qualifying Transaction and the denominator of
which is the total number of Bonus Units that are outstanding at the time of the
Qualifying Transaction.

By way of example only, if a Participant holds 100 Bonus Units upon the closing
of a Qualifying Transaction and there are 1,000 Bonus Units outstanding at that
time, the Participant would be entitled to one-tenth (10%) of the Bonus Pool for
that Qualifying Transaction. By contrast, if a Participant holds 100 Bonus Units
upon the closing of a Qualifying Transaction and there are 800 Bonus Units
outstanding at that time, the Participant would be entitled to one-eighth
(12.5%) of the Bonus Pool for that Qualifying Transaction.


2


 

--------------------------------------------------------------------------------





2.6    Termination of Employment or Service. Subject to the limited exception
set forth in Section 2.4, a Participant must be employed by or providing
services to the Company or a Subsidiary immediately prior to a particular
Qualifying Transaction in order to be eligible to receive a Bonus with respect
to that Qualifying Transaction. If a Participant’s employment or services to the
Company and its Subsidiaries terminate under any other circumstances, the
Participant’s Award shall, unless otherwise expressly provided by the Plan
Administrator in the Participant’s Award Agreement (or by an amendment thereto),
automatically terminate as of the date of such termination of services, and the
Participant shall have no right as to any Bonus with respect to any Qualifying
Transaction that may occur after the date of such termination of services. In
the event an Award terminates prior to a Bonus becoming payable with respect
thereto, the Plan Administrator may (but shall not be required to) make a new
Award of all or any portion of the Bonus Units subject to such terminated Award
(in which case the new Award would apply only with respect to Qualifying
Transactions that occur on or after the date of grant of the new Award).
2.7    Payment Timing and Form. To the extent a Bonus amount is payable in
respect of an Award, that amount shall be paid upon or as soon as reasonably
practical after the date of the applicable Qualifying Transaction and in all
events not later than five (5) business days after such date; provided, however,
that in the event that proceeds from the Qualifying Transaction are subject to
escrow, earn-out or other deferred payment arrangements that are subject to a
substantial risk of forfeiture (within the meaning of Section 409A of the Code),
the Company may, to the extent that such a deferral does not result in the
imposition of any tax, penalty or interest pursuant to Section 409A of the Code,
pay Bonus obligations on substantially the same schedule and subject to the same
conditions as proceeds are paid in connection with the Qualifying Transaction;
provided, further, that the percentage of any Participant’s Bonus payment that
is deferred pursuant to this provision shall not exceed the percentage of the
consideration payable to stockholders or the Company, as applicable, in the
Qualifying Transaction that is subject to escrow, earn-out or other deferred
payment arrangements.
Any Bonus payable hereunder shall be paid in cash or check at the times
indicated above; provided, however, that if the consideration offered in the
Qualifying Transaction is not solely cash and subject to the written consent of
the Participant affected thereby, the Plan Administrator may provide for the
Bonus (or a portion thereof) to be paid in the form of the consideration
(whether cash, shares, or other securities or property or combination thereof)
received in the Qualifying Transaction by the Company or the stockholders of the
Company, as applicable, in such transaction (or the consideration received by a
majority of the stockholders participating in such transaction if the
stockholders were offered a choice of consideration).
2.8    Adjustments. The Plan Administrator shall, to such extent (if any) and at
such time as it reasonably deems appropriate and equitable in the circumstances
to preserve the intended level of benefits based on the structure and
organization of the Company as of the Effective Date, adjust Bonus Units and Net
Consideration, and Bonuses or Bonus opportunities represented by this Plan, upon
or in contemplation of any sale of additional equity interests by the Company,
any merger, combination, acquisition, consolidation, sale of a portion of the
business or other reorganization of the Company; any split-up, spin-off or
dividend distribution in respect of the Company’s securities in the form of
property; or any similar, unusual or extraordinary corporate transaction;
provided, however, that (i) any adjustment under this Section 2.8 shall be
subject to the written consent of the Company’s Chief Executive Officer, (ii) in
the case of such an adjustment that adversely affects an Executive Officer’s
rights hereunder, such adjustment shall be further subject to the written
consent of the Executive Officer; and (iii) for purposes of clarity, no such
adjustment shall be made in connection with or following any Qualifying
Transaction to the extent that such adjustment with respect to the Qualifying
Transaction or subsequent event would dilute the benefits intended to be
conveyed by this Plan.
3.
Other Provisions.

3.1    Status. Status as an Eligible Service Provider will not be construed as a
commitment that any Award will be granted under this Plan.


3


 

--------------------------------------------------------------------------------





3.2    No Employment/Service Contract. Nothing contained in this Plan (or in any
other document under this Plan or related to any Award) shall confer upon any
Eligible Service Provider or Participant any right to continue in the employ or
other service of the Company or any Subsidiary, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the Company
or any Subsidiary to change such person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause at any
time. Nothing in this Section 3.2, however, is intended to adversely affect any
express independent right of such person under a separate employment or service
contract.
3.3    Plan Not Funded. Awards payable under this Plan will be payable from the
general assets of the Company, and no special or separate reserve, fund or
deposit will be made to assure payment of such Awards. No Participant,
beneficiary or other person will have any right, title or interest in any fund
or in any specific asset of the Company by reason of any Award hereunder.
Neither the provisions of this Plan (or of any related documents), nor the
creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan will create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Company or any of its Subsidiaries
and any Participant, beneficiary or other person. To the extent that a
Participant, beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right will be equal to but not greater
than the right of any unsecured general creditor of the Company.
3.4    Tax Withholding. Upon any payment of any Award, the Company shall have
the right to deduct from any amount payable to the Participant (or Personal
Representative or any other person entitled to receive such payment, as the case
may be) the amount of any taxes that the Company or any Subsidiary may be
required to withhold with respect to such Award payment. Except for any such tax
withholding obligation, the Participant (or such other person) shall be solely
responsible for any and all tax liability incurred in connection with the Award.
3.5    Death Benefits. In the event a Participant’s employment or service
terminates due to the Participant’s death, the termination of service rules set
forth in Section 2.6 shall apply. Any Bonus (or remaining Bonus, as applicable)
that the Participant may be entitled to as of the date of the Participant’s
death shall be paid to the Participant’s estate when such amount would have
otherwise been paid to the Participant (had he or she continued to live) in
accordance with the other terms of this Plan.
3.6    Incapacity. In the event any amount is payable under this Plan to a
person for whom a Personal Representative has been legally appointed, the
payment shall be distributed to the duly appointed Personal Representative,
without any duty on the part of the Plan Administrator to supervise or inquire
into the application of any funds so paid.
3.7    Plan and Award Amendments and Termination. The Plan Administrator may, at
any time, terminate or, from time to time, amend, modify or suspend this Plan or
an Award Agreement, in whole or in part, but only with the written consent of
the Company’s Chief Executive Officer and, to the extent that such amendment,
modification, suspension or termination of this Plan or an Award Agreement may
adversely affect an Executive Officer’s rights hereunder or thereunder, the
written consent of such Executive Officer. No Awards may be granted during any
suspension of this Plan or after termination of this Plan. All authority of the
Plan Administrator with respect to Awards hereunder will continue during any
suspension of this Plan and in respect of Awards outstanding upon or following
the termination of this Plan. The Plan Administrator may not, however, without
the written consent of the Participant affected thereby, amend, terminate or
suspend this Plan or an Award Agreement in any manner materially adverse to the
Participant’s rights, benefits or bonus opportunities hereunder or thereunder.
Adjustments in accordance with Section 2.8 shall not, however, require the
consent of the affected Participant except as expressly provided in such
section. Notwithstanding the foregoing provisions, if this Plan is not earlier
terminated by the Plan Administrator, this Plan shall automatically terminate on
the fifth (5th) anniversary of the Effective Date, and no Bonuses shall be
payable hereunder upon such termination; provided that any termination of the
Plan pursuant to this sentence shall not affect any Participant’s right as to a
Bonus with respect to a Qualifying Transaction that occurred prior to such
termination.


4


 

--------------------------------------------------------------------------------





3.8    Successors. In the event of a merger, consolidation or transfer or sale
of all or substantially all of the assets of the Company with or to any other
individual(s) or entity, this Plan shall be binding upon and inure to the
benefit of such successor and such successor shall discharge and perform all the
promises, covenants, duties and obligations of the Company hereunder.
3.9    Choice of Law. This Plan, the Awards, all documents evidencing Awards and
all other related documents will be governed by, and construed in accordance
with, the laws of the state of California, without regard to the choice of law
provisions thereof.
3.10    Severability. If it is determined that any provision of this Plan or an
Award Agreement is invalid and unenforceable, the remaining provisions of this
Plan and/or the Award Agreement, as applicable, will continue in effect provided
that the essential economic terms of this Plan and the Award can still be
enforced.
3.11    Construction of Plan. This Plan is a negotiated bonus arrangement
between the Company and each Participant. The Company and each Participant agree
and stipulate that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Plan to favor the Company and/or any Participant against the other. Such
agreement and stipulation by a Participant is a condition precedent to the
Participant’s eligibility for a bonus under this Plan.
3.12    Captions; Construction of Terms. Captions and headings are given to the
sections and subsections of this Plan solely as a convenience to facilitate
reference. Such headings will not be deemed in any way material or relevant to
the construction or interpretation of this Plan or any provision thereof.
Whenever the context may require, any pronouns used in this Plan shall include
the corresponding masculine, feminine or neuter forms, and the singular forms of
nouns and pronouns shall include the plural, and vice versa.
3.13    Section 409A. This Plan and each Award Agreement hereunder shall be
construed and interpreted to comply with Section 409A of the Code so as to avoid
the imposition of any tax, penalties or interest under Section 409A of the Code.
3.14    Section 280G.
3.14.1
Limitation on Benefits. Notwithstanding anything contained in this Agreement to
the contrary, to the extent that the payments and benefits provided under this
Plan and benefits provided to, or for the benefit of, the Participant under any
other Company plan or agreement (such payments or benefits are collectively
referred to as the “Benefits”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Code, the Benefits shall be reduced (but
not below zero) if and to the extent that a reduction in the Benefits would
result in the Participant retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
than if the Participant received all of the Benefits (such reduced amount is
referred to hereinafter as the “Limited Benefit Amount”). Unless the Participant
shall have given prior written notice specifying a different order to the
Company to effectuate the Limited Benefit Amount, any such notice consistent
with the requirements of Section 409A of the Code to avoid the imputation of any
tax, penalty or interest thereunder, the Company shall reduce or eliminate the
Benefits by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as hereinafter defined). Any notice
given by the Participant pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Participant’s rights and entitlements to any benefits or
compensation..



5


 

--------------------------------------------------------------------------------





3.14.2
Determination. A determination as to whether the Benefits shall be reduced to
the Limited Benefit Amount pursuant to this Agreement and the amount of such
Limited Benefit Amount shall be made by the Company’s independent public
accountants or another certified public accounting firm or executive
compensation consulting firm of national reputation designated by the Company
(the “Firm”) at the Company’s expense. The Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to the Company and the Participant within ten (10) business days
of the date of termination of the Participant’s employment, if applicable, or
such other time as reasonably requested by the Company or the Participant
(provided the Participant reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Firm determines that no Excise Tax is
payable by the Participant with respect to any Benefits, it shall furnish the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to any such Benefits. Unless the
Participant provides written notice to the Company within ten (10) business days
of the delivery of the Determination to the Participant that he disputes such
Determination, the Determination shall be binding, final and conclusive upon the
Company and the Participant.

3.15    Effective Date. This Plan is effective as of the Effective Date.
4.    Definitions. Capitalized terms used in this Plan are used as defined below
if not otherwise defined herein:
“Aggregate Consideration” means, with respect to a particular Qualifying
Transaction and without duplication, the sum of the total proceeds and other
consideration paid or received and to be paid or received by the Company or by
the stockholders of the Company (which shall include amounts paid or to be paid
into escrow or subject to earn-out or other deferred payment arrangements),
including, without limitation: (a) cash; (b) notes, securities and other
property valued at the fair market value thereof as measured as of the date of
the Qualifying Transaction; (c) any extraordinary dividends or distributions of
cash or property paid in connection with the Qualifying Transaction; and (d) any
contingent consideration relating to future earnings, operations or other future
matters that is payable to any person or entity after and in connection with the
Qualifying Transaction. For avoidance of doubt, Aggregate Consideration shall
not include: (x) any amounts payable in cash or other consideration under
consulting, employment or other arrangements between any acquirer and any
employee, former employee, director or consultant of the Company or any of its
Subsidiaries for services rendered or to be rendered after the Qualifying
Transaction or (y) any amount that would otherwise be Aggregate Consideration
but has previously been taken into account under this Plan with respect to a
prior Qualifying Transaction. If all or any portion of the Aggregate
Consideration is paid in the form of assets other than cash, the value of such
non-cash consideration shall be the fair market value thereof as measured as of
the date of the Qualifying Transaction, provided, that if such consideration
includes securities with an existing public trading market, the value thereof
shall be the average of the closing price for such securities on each of the ten
(10) trading days immediately preceding the last trading day prior to the
Qualifying Transaction or as otherwise provided in the definitive documentation
for such Qualifying Transaction.
“Asset Sale” means any Qualifying Transaction that is a sale of assets
(including, any portion, all or substantially all of the assets of the Company).
“Award” means an award of Bonus Units authorized by and granted under this Plan.
“Award Agreement” means any writing, approved by the Plan Administrator, setting
forth the terms of an Award that has been duly authorized and approved. Each
Award Agreement shall be in the form attached hereto as Appendix A or such other
form as the Plan Administrator may from time to time prescribe.
“Board” means the Board of Directors of the Company.
“Bonus” means a bonus right or amount, as the context may require under and in
accordance with this Plan.


6


 

--------------------------------------------------------------------------------





“Bonus Pool” means, as applied to a particular Qualifying Transaction, an amount
equal to twenty percent (20%) of the Net Consideration for such Qualifying
Transaction.
“Bonus Unit” means a device used solely for determining bonuses to be paid out
under this Plan.
“Cause” has the meaning given to such term in the applicable Award Agreement.
“Change in Control Event” means the occurrence of any of the following:
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than fifty percent (50%) of either (1) the then-outstanding common
shares of the Company (the “Outstanding Company Common Shares”) or (2) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
clause (a), any acquisition by any entity pursuant to a transaction that
complies with all of clauses (b)(1), (2) and (3) below shall not constitute a
Change in Control Event;

(b)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of assets of the Company that
account for more than fifty percent (50%) of the Company’s revenue for the
immediately preceding four (4) full fiscal quarters as reflected in the
Company’s financial statements, or the acquisition of assets or stock of another
entity by the Company or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding common shares and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or assets of the Company that account for more
than fifty percent (50%) of the Company’s revenue for the immediately preceding
four (4) fiscal quarters as reflected in the Company’s financial statements,
either directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination or Parent) beneficially owns, directly
or indirectly, more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
fifty percent (50%) existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors or trustees of the entity
resulting from such Business Combination or a Parent were members of the Board
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination; or

(c)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control Event under clause (b) above.

“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means Sphere 3D Corp., a corporation incorporated under the laws of
the Province of Ontario, and its successors.


7


 

--------------------------------------------------------------------------------





“Effective Date” shall mean December 18, 2017, the date of Board approval of
this Plan.
“Eligible Service Provider” means any employee or consultant of the Company or a
Subsidiary.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Executive Officer” means the Company’s Chief Executive Officer and the
Company’s other executive officers who report directly to the Chief Executive
Officer.
“Good Reason” has the meaning give to such term in the applicable Award
Agreement.
“Net Consideration” means, with respect to a particular Qualifying Transaction,
an amount equal to (a) the Aggregate Consideration for such Qualifying
Transaction, minus (b) the Net Debt for such Qualifying Transaction, minus (c)
the Stay Bonuses for such Qualifying Transaction, minus (d) the Transaction
Expenses for such Qualifying Transaction.
“Net Debt” means, with respect to a particular Qualifying Transaction, (a) the
aggregate amount of the Company’s outstanding debt at the time of the Qualifying
Transaction (excluding any such debt that is assumed by the acquirer or any of
its Subsidiaries in connection with the Qualifying Transaction), minus (b) the
sum of the Company’s aggregate cash on hand, short-term investments and accounts
receivable at the time of the Qualifying Transaction, minus (c) the aggregate
amount that has previously been taken into account as “Net Debt” in determining
the Net Consideration for each Qualifying Transaction (if any) that occurred
prior to such Qualifying Transaction.
“Participant” means an Eligible Service Provider who has been granted an Award
under this Plan, which Award has not terminated pursuant to Section 2.6 of the
Plan (and, when the context so requires, any beneficiary of a deceased
Participant or Personal Representative of an incapacitated Participant).
“Person” means any individual, partnership, limited partnership, corporation,
limited liability company, association, joint stock company, trust, joint
venture, unincorporated organization or governmental entity or department,
agency or political subdivision thereof.
“Personal Representative” means the person or persons who, upon the disability
or incompetence of a Participant, has acquired on behalf of the Participant, by
legal proceeding or otherwise, the power to exercise the rights or receive
benefits under this Plan by virtue of having become the legal representative of
the Participant.
“Plan” means this Sphere 3D Corp. Sale Bonus Plan, as it may hereafter be
amended from time to time.
“Plan Administrator” shall mean the Compensation Committee of the Board,
provided that the Board may provide at any time that the Plan Administrator
shall be the Board or another committee of the Board.
“Qualifying Transaction” means either (a) a Change in Control Event or (b) a
sale of any assets of the Company or any of its Subsidiaries, in each case if
and to the extent such transaction is consummated prior to the termination of
this Plan.
“Stay Bonuses” means, as applied to a particular Qualifying Transaction, the
aggregate amount of the bonuses payable by the Company in connection with or
prior to the applicable Qualifying Transaction pursuant to the “Stay Bonus
Opportunity” letter agreements entered into by the Company and certain
Participants in this Plan on or about the Effective Date; provided, however,
that to the extent any such bonus has previously been taken into account in
determining the Net Consideration for any Qualifying Transaction that occurred
prior to such Qualifying Transaction, such bonus amount shall not be included as
a Stay Bonus in determining the Net Consideration for such Qualifying
Transaction. For purposes of clarity, any severance, bonus or other amounts
payable by the Company pursuant to any employment, retention or similar
agreement (other than the Stay Bonus Opportunity letter agreements) shall not be
considered a Stay Bonus for purposes of this Plan.


8


 

--------------------------------------------------------------------------------





“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.
“Transaction Expenses” means, as applied to a particular Qualifying Transaction,
the aggregate amount of the expenses incurred by the Company for investment
banking, financial advisory or legal services, in each case, in connection with
the applicable Qualifying Transaction (and shall not include any fees for any
such services that were not incurred in connection with a Qualifying
Transaction); provided, however, that to the extent any such expense has
previously been taken into account in determining the Net Consideration for any
Qualifying Transaction that occurred prior to such Qualifying Transaction, such
expense shall not be included as a Transaction Expense in determining the Net
Consideration for such Qualifying Transaction.








9


 

--------------------------------------------------------------------------------






APPENDIX A
FORM OF AWARD AGREEMENT


SPHERE 3D CORP.
SALE BONUS PLAN
AWARD AGREEMENT


THIS AWARD AGREEMENT (this “Agreement”) is entered into as of __________ by and
between Sphere 3D Corp., a corporation incorporated under the laws of the
Province of Ontario (the “Company”), and ______________ (the “Participant”).
The Company hereby grants to the Participant an award (this “Award”) under the
Sphere 3D Corp. Sale Bonus Plan (the “Plan”). This Award is subject to all of
the terms and conditions set forth in this Agreement and in the Plan. The
Participant does hereby accept the Award on such terms and conditions.
Capitalized terms not defined herein are defined in the Plan.
The number of Bonus Units covered by this Award is [_____].
1.
Continuance of Services Required. The Bonus opportunity represented by this
Award is subject to the termination of service rules set forth in Section 2.6 of
the Plan. Employment for only a portion of any period, even if a substantial
portion of such period, will not entitle the Participant to any proportionate
payment or other rights with respect to the Award.

2.
Amount, Timing and Manner of Payment. The amount, timing and manner of payment
of the Participant’s Bonus (if any) with respect to this Award shall be
calculated in accordance with the Plan, including, without limitation, Sections
2.4, 2.5, 2.6, 2.7, 2.8, 3.4 and 3.14.

3.
Definition of Cause. For purposes of this Award, “Cause” has the meaning given
to such term in any employment agreement between the Participant and the Company
or any of its Subsidiaries as in effect on the date of grant of this Award or,
if there is no such agreement (or such agreement does not include a definition
of such term), shall mean: (a) acts or omissions constituting reckless or
willful misconduct on the Participant’s part with respect to the Participant’s
obligations or otherwise relating to the business of the Company or any of its
Subsidiaries that causes material harm to the Company or such Subsidiary or to
the reputation of the Company or such Subsidiary; (b) the Participant’s material
breach of any agreement between the Participant and the Company or one of its
Subsidiaries, which breach the Participant fails to cure within thirty (30) days
after receiving written notice from the Board that specifies the specific
conduct giving rise to the alleged breach; (c) the Participant’s conviction or
entry of a plea of nolo contendere for fraud, theft or embezzlement, or any
felony or crime of moral turpitude; or (d) the Participant’s willful neglect of
duties as reasonably determined by the Board, which the Participant fails to
cure within thirty (30) days after receiving written notice from the Board that
specifies the specific duties that the Participant has failed to perform.

4.
Definition of Good Reason. For purposes of this Award, “Good Reason” has the
meaning given to such term in any employment agreement between the Participant
and the Company or any of its subsidiaries as in effect on the date of grant of
this Award or, if there is no such agreement (or such agreement does not include
a definition of such term), shall mean the occurrence (without the Participant’s
consent) of any one or more of the following conditions: (a) a reduction in the
Participant’s rate of base salary or the Participant’s target annual bonus
opportunity by more than ten percent (10%) from the level in effect on the
Effective Date; (b) a material reduction in the Participant’s authorities,
duties or responsibilities from the level in effect on the Effective Date; (c) a
change in the geographic location of the Participant’s principal office with the
Company (or any subsidiary or affiliate thereof or successor thereto) by more
than fifty (50) miles from the location as of the Effective Date; or (d) any
action or inaction by the Company (or any






--------------------------------------------------------------------------------





subsidiary or affiliate thereof or successor thereto) that constitutes a
material breach of the provisions of any written agreement between the
Participant and the Company or one of its Subsidiaries; provided, however, that
any such condition or conditions, as applicable, shall not constitute Good
Reason unless (x) the Participant provides written notice to the Company of the
condition claimed to constitute Good Reason within thirty (30) days of the
initial existence of such condition(s), (y) the Company fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof,
and (z) the Participant’s employment with the Company terminates within ninety
(90) days following the initial existence of the condition claimed to constitute
Good Reason.
5.
No Right to Equity; Plan Not Funded. With respect to the Plan, this Agreement
and the Bonus Units granted hereunder, the Participant (a) has no voting or
other ownership rights with respect to the Company and (b) is owed no fiduciary
duty by the Company or the Plan Administrator. In accordance with Section 3.3 of
the Plan, Awards payable under this Agreement will be payable from the general
assets of the Company, and no special or separate reserve, fund or deposit will
be made to assure payments of this Award. No Participant, beneficiary or other
person will have any right, title or interest in any fund or in any specific
asset of the Company by reason of this Agreement. To the extent that a
Participant, beneficiary or other person acquires a right to receive payment
pursuant to this Agreement, such right will be the same as and no greater than
the right of any unsecured general creditor of the Company.

6.
No Employment/Service Commitment. Nothing contained in this Agreement or the
Plan constitutes an employment or service commitment by the Company or any
Subsidiary, affects the Participant’s status as an employee at will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Company or any Subsidiary, interferes in
any way with the right of the Company or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Company or any
Subsidiary to increase or decrease the Participant’s other compensation. If the
Participant is employed by a Subsidiary (and not by the Company) and that entity
ceases for any reason to be a Subsidiary, then the Participant shall thereupon
be deemed to have terminated employment with the Company and its Subsidiaries
for purposes of the Plan (unless, in connection with such event, the Participant
otherwise becomes employed by the Company or another Subsidiary that continues
as such following the event).

7.
The Plan. The grant of this Award and any payment in respect hereof are subject
to, and the Company and the Participant agree to be bound by, the provisions of
the Plan. The provisions of the Plan are incorporated herein by this reference.
In the event of a conflict or inconsistency between the terms and conditions of
this Agreement and the Plan, the terms and conditions of the Plan shall govern.
The Participant acknowledges receiving a copy of the Plan and reading its
provisions, and agrees to be bound by the terms thereof and of this Agreement.
Provisions of the Plan that grant discretionary authority to the Plan
Administrator shall not create any rights in the Participant, unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Plan Administrator so conferred by appropriate action of the Plan Administrator
under the Plan after the date hereof.

8.
Non-Transferability; Successors. This Award and any other rights of the
Participant under this Agreement and/or the Plan are nontransferable, except in
accordance with the death benefit and incapacity provisions set forth in
Sections 3.5 and 3.6 of the Plan, respectively. In the event of a merger,
consolidation or transfer or sale of all or substantially all of the assets of
the Company with or to any other individual(s) or entity, this Agreement shall
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties and obligations
of the Company hereunder.

9.
Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.



ii
    
 


 

--------------------------------------------------------------------------------





10.
Governing Law.

10.1 California Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California, without
regard to conflict of law principles thereunder.
10.2 Construction. The Participant acknowledges and agrees that this Agreement
and the Plan will be construed in accordance with Section 3.11 of the Plan.
10.3 Severability. If it is determined that any provision of this Agreement or
the Plan is invalid and unenforceable, the remaining provisions of this
Agreement and/or the Plan, as applicable, will continue in effect provided that
the essential economic terms of this Agreement and the Plan can still be
enforced.
[Remainder of page intentionally left blank]




iii
    
 


 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written above.


PARTICIPANT                    SPHERE 3D CORP.




        By:    
Signature
Print Name:                    
    
Print Name        Title:                        












iv
    
 


 